Citation Nr: 0023086	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected appendectomy scar.

2.  Entitlement to service connection for diverticulitis as 
secondary to service-connected appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, continuing a noncompensable rating 
for an appendectomy scar which had been in effect since 
February 1946.  Also on appeal is a May 1999 rating decision 
which denied service connection for diverticulitis secondary 
to the service-connected appendectomy scar.


REMAND

Following the issuance of the last supplemental statement of 
the case (SSOC), dated in August 1999, the RO itself received 
additional evidence which bears on both the claims for an 
increased rating for an appendectomy scar, and the claim for 
service connection for diverticulitis secondary to the 
appendectomy scar, both of which are currently in appellate 
status.  A statement dated October 1999 from a VA staff 
physician was received at the RO in October 1999.  There is 
no legal authority for a veteran to waive initial RO 
consideration of evidence received by the RO when the case is 
properly before it, nor may an SSOC be waived in such a 
situation.  The RO must consider the additional evidence, 
readjudicate the claim, and issue an appropriate SSOC if the 
claim is denied.  38 C.F.R. 19.31, 19.37(a) (1999)

Accordingly, the case is again REMANDED to the RO for the 
following action: 

The RO should readjudicate the claims for 
increased compensable rating for an 
appendectomy scar, and for service 
connection for diverticulitis secondary 
to the appendectomy scar in light of all 
of the evidence received since the 
issuance of the last SSOC in August 1999.  
If the claims are denied, the veteran and 
his representative should be issued an 
SSOC, and given an opportunity to 
respond, before the case is returned to 
the Board. 

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




